IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-13-00064-CV

JUSTIN STUFFELBEAM AND
BRYANNE STUFFELBEAM,
                                                             Appellants
v.

H. BOND CONSTRUCTION, INC.,
                                                             Appellee


                           From the 361st District Court
                               Brazos County, Texas
                        Trial Court No. 07-00546-CV-361-A


                           MEMORANDUM OPINION


       Justin Stuffelbeam and Bryanne Stuffelbeam appealed the trial court’s order

granting H. Bond Construction, Inc.’s motion for summary judgment. The parties have

now filed a joint motion to remand the case. The parties’ motion is granted in part.

       Accordingly, the trial court’s judgment is set aside without regard to the merits

and this case is remanded to the trial court for rendition of judgment in accordance with

the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B).
                                            TOM GRAY
                                            Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Judgment set aside and remanded
Opinion delivered and filed January 9, 2014
[CV06]




Stuffelbeam v. H. Bond Construction, Inc.                   Page 2